--------------------------------------------------------------------------------

Exhibit 10.2



NON-COMPETE AND NON-SOLICITATION AGREEMENT


This Non-Compete and Non-Solicitation Agreement ("Agreement") made as of the
19th day of December, 2018, between Triple-S Management Corporation (together
with its successors, assigns, subsidiaries and Affiliates, the ''Company"), and
Roberto García Rodríguez, Esq. ("CEO").


WHEREAS, the Parties desire to enter into the Agreement pursuant to the terms,
provisions and conditions set forth herein.


WHEREAS, considering the Company's size and its visibility as a New York Stock
Exchange-traded company that reports its results to the public, the Company has
attracted attention of other companies and businesses seeking to obtain for
themselves or their customers some of the Company's business acumen and
know-how; and


WHEREAS, the Company will share with CEO certain aspects of its business acumen
and know-how as well as specific confidential and proprietary information about
the products, markets, processes, costs, developments, ideas, and personnel of
the Company; and


WHEREAS, the Company has imbued CEO with certain aspects of the goodwill that
the Company has developed with its customers, distributors, representatives and
employees, and with federal, state, local and foreign governmental entities; and


NOW, THEREFORE, in consideration of CEO's employment at the Company and of the
premises and of the mutual covenants, understandings, representations,
warranties, undertakings and promises hereinafter to set forth, intending to be
legally bound thereby, the Parties agree as follows:


1.          Definitions. As used in this Agreement, the following terms have the
meanings indicated:


a.          "Affiliate" shall mean any subsidiary or other entity that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with Triple-S Management Corporation, whether now
existing or hereafter formed or acquired. For purposes hereof, "control" means
the power to vote or direct the voting of sufficient securities or other
interests to elect one-third of the directors or managers or to control the
management of such subsidiary or other entity.


b.          “Business” shall include, but is not limited to: (i) the offering
and sale of managed care services and related products in the Commercial,
Medicaid and Medicare markets; (ii) the offering and sale of health, life,
accident, disability, property and casualty insurance; (iii) providing
administration services only or self-insured (“ASO”) managed care services; (iv)
providing hospitals, care centers, physicians, clinics, home health care and
affiliated services, among others services provided by the Company.



--------------------------------------------------------------------------------

c.        "Confidential Information" means information that is not generally
known to the public (but for purposes of clarity, Confidential Information shall
never exclude any such information that becomes known to the public because of
CEO's unauthorized disclosure) and that is used, developed or obtained by the
Company in connection with its business, including, but not limited to,
information, observations and data obtained by CEO while employed by the Company
concerning (A) the Business or affairs of the Company; (B) products or services;
(C) fees, costs and pricing structures; (D) designs; (E) analyses; (F) drawings,
photographs and reports; (G) computer software, including operating systems,
applications and program listings; (H) flow charts, manuals and documentation;
(I) databases; (J) accounting and business methods; (K) inventions, devices, new
developments, methods and processes, whether patentable or non-patentable and
whether or not reduced to practice; (L) customers and clients, customer or
client lists and customer usage and requirements; (M) other copyrightable works;
(N) all production methods, processes, technology and trade secrets; (O)
research and development programs; (P) personnel evaluations and compensation
data; and (Q) all similar and related information in whatever form. Confidential
Information will not include any information that has been published in a form
generally available to the public (except as a result of CEO's unauthorized
disclosure or any third party's unauthorized disclosure resulting from any
direct or indirect influence by CEO) prior to the date CEO proposes to disclose
or use such information. Confidential Information will not be deemed to have
been published or otherwise disclosed merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination.


d.           "Engage" means participate in, consult with, be employed by, or
assist with the organization, policy making, ownership, financing, management,
operation or control of any Similar Business in any capacity (i.e. as
independent contractor, consultant, employee, shareholder, member owner or
business partner) in which, in the absence of this Agreement, Confidential
Information, Inventions, Trade Secrets of the Company or Goodwill would
reasonably be considered useful.


e.        "CEO's Company Employment" means the time during which CEO is employed
by any entity comprised within the definition of "Company", regardless of any
change in the entity employing CEO.


f.           "Goodwill" means any tendency of customers, distributors,
representatives, employees, vendors, suppliers, or federal, state, local or
foreign governmental entities to continue or renew any valuable business
relationship with the Company or any Similar Business with which CEO may be
associated, based in whole or in part on past successful relationships with the
Company or the lawful efforts of the Company to foster such relationships, and
in -which CEO, or any personnel reporting directly to CEO, actively participated
at any time during the most recent twelve (12) months of CEO’s Company
Employment.


g.           "Inventions" means designs, discoveries, improvements and ideas,
whether or not patentable or otherwise legally protectable, including, without
limitation upon the generality of the foregoing, novel or improved products,
processes, machines, promotional and advertising materials, business data
processing programs and systems, and other manufacturing and sales techniques,
which either (i) relate to (A) the business of the Company or (B) the Company's
actual or demonstrably anticipated research or development, or (ii) result from
any work performed by CEO for the Company.


2

--------------------------------------------------------------------------------

h.         "Similar Business" means the same or substantially the same business
activity or activities performed or engaged by CEO for, or on behalf, of the
Business of the Company or any of its Affiliates.


i.         "Trade Secret(s)" means information, including a formula, pattern,
compilation, program, device, method, technique or process, that derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and that is the subject of
efforts to maintain its secrecy that are reasonable under the circumstances.


2.          Non-Competition. CEO hereby acknowledges that CEO is familiar with
the Confidential Information of the Company and its Affiliates. CEO acknowledges
and agrees that the Company would be irreparably damaged if CEO – in any
capacity (i.e. as independent contractor, consultant, employee, shareholder,
member, owner or business partner) - were to provide services to any person
directly or indirectly competing with the Company or any of its Affiliates or
engaged in a Similar Business and that such competition by CEO would result in a
significant loss of Goodwill by the Company. Therefore, in consideration of
CEO's employment contract renewal and the grant of an amount equal to the Base
Salary specified in the Amended Employment Contract, payable in twelve (12)
monthly installments starting on the month following the date of the expiration
or earlier termination of the Amended Employment Contract, CEO agrees that the
following are reasonable restrictions and agrees to be bound by such
restrictions:




2.1
During CEO’s Company Employment, and for a period of twelve (12) months
immediately following the termination of such employment for any reason, CEO
shall not, directly or indirectly – in any capacity (i.e. as independent
contractor, consultant, employee, shareholder, member, owner or business
partner) - Engage in Similar Business services or activities where the Company
is Engaged in Business in Puerto Rico or any other country; provided, that
nothing herein shall prohibit CEO from being a passive owner of not more than 5%
of the outstanding stock of any class of a corporation which is publicly traded
so long as CEO does not have any active participation in the business of such
corporation.





2.2
CEO warrants and represents that the nature and extent of this non-competition
clause has been fully explained to CEO by the Company, and that CEO's decision
to accept the same is made voluntarily, knowingly, intelligently and free from
any undue pressure or coercion. CEO further warrants and represents that CEO has
agreed to this non-competition clause in exchange for the compensation and
benefits CEO is receiving under this Agreement.



3

--------------------------------------------------------------------------------

3.          Non-solicitation. CEO recognizes and admits that the Company has a
legitimate business interest in retaining its employees, representatives, agents
and/or consultants and of protecting its business from previous employees,
representatives, agents and/or consultants, which makes necessary the
establishment of a non-solicitation clause in the Agreement. In consideration of
the CEO's compensation described in paragraph two (2) of this Agreement and the
renewal of his contract as an employee of the Company, during the CEO’s Company
Employment and for a period of twelve (12) months following the termination of
such employment, CEO shall not, directly or indirectly, (i) induce or attempt to
induce any employee, representative, agent or consultant of the Company or any
of its affiliates or subsidiaries to leave the employ or services of the Company
or any of its affiliates or subsidiaries, or in any way interfere with the
relationship between the Company or any of its affiliates or subsidiaries and
any employee, representative, agent or consultant thereof or (ii) hire any
person who was an employee, representative, agent or consultant of the Company
or any of its affiliates or subsidiaries at any time during the twelve-month
period immediately prior to the date on which such hiring would take place. No
action by another person or entity shall be deemed to be a breach of this
provision unless the CEO directly or indirectly assisted, encouraged or
otherwise counseled such person or entity to engage in such activity.


4.         Reciprocal Non-disparagement. During the Employment Period and always
thereafter, neither CEO nor CEO's agents or representatives shall directly or
indirectly issue or communicate any public statement, or statement likely to
become public, that maligns, denigrates or disparages the Company or any of its
Affiliates (including any of the Company's officers, director or employees). The
foregoing shall not be violated by (i) truthful statements made in connection
with the enforcement of this Agreement or in response to legal process or
governmental inquiry or (ii) by private statements to the Company or any of
Company's officers, directors or employees: provided, that in the case of CEO,
with respect to clause (ii), such statements are made in the course of carrying
out CEO's duties pursuant to this Agreement. Likewise, during the CEO’s Company
Employment and always thereafter, the Board shall use its reasonable best
efforts to ensure that none of its members directly or indirectly issue or
communicate any public statement, or statement likely to become public that
maligns, denigrates or disparages CEO. The foregoing shall not be violated by
(i) truthful statements made in connection with the enforcement of this
Agreement or in response to legal process or governmental inquiry or by private
statements made by the Company to any of Company's officers or directors.


5.          Future Employment. During CEO’s Company Employment and for twelve
(12) months following the termination of such employment for any reason, before
accepting any employment with any person or entity engaged in Similar Business,
CEO shall disclose to the Company the identity of any such person or entity or
Similar Business and a complete description of the duties involved in such
prospective employment, including a full description of any territory or market
segment to which CEO will be assigned. Further, during CEO’s Company Employment
and for twelve (12) months following the termination of such employment for any
reason, CEO agrees that, before accepting any future employment, CEO will
provide a copy of this Agreement to any prospective employer of CEO, and CEO
hereby authorizes the Company to do likewise, whether before or after the outset
of the future employment.


4

--------------------------------------------------------------------------------

6.         Notices. All notices, request, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered by hand or when mailed by United States certified
or registered mail with postage prepaid addressed as follows:


If to CEO, to the address set forth by CEO on the signature page of this
Agreement or to such other person or address which CEO shall furnish to the
Company in writing pursuant to the above.


If to the Company, to the attention of the Company's Chief Legal Counsel and
Corporate Secretary at the address set forth on the signature page of this
Agreement or to such other person or address as the Company shall furnish to CEO
in writing pursuant to the above.


7.        Enforceability. CEO recognizes that irreparable injury may result to
the Company, its business and property, and the potential value thereof in the
event of a sale or other transfer, if CEO breaches any of the restrictions
imposed on CEO by this Agreement, and CEO agrees that if CEO shall engage in any
act in violation of such provisions, then the Company shall be entitled, in
addition to such other remedies and damages as may be available, to an
injunction prohibiting CEO from engaging in any such act.


8.        Successors and assigns. This Agreement shall inure to the benefit of
and be binding upon and enforceable by Triple-S Management Corporation, its
successors, assigns and Affiliates, all of which are intended third-party
beneficiaries of this Agreement. CEO hereby consents to the assignment of this
Agreement to any person or entity.


9.          Severability. It is fully the desire and intent of the Parties
hereto that the provisions of this Agreement be enforced under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Upon a determination that any term or provision is invalid, illegal, or
incapable of being enforced, the Parties agree that a reviewing court shall have
the authority to “blue pencil” or modify this Agreement to render it enforceable
and effect the original intent of the parties to the fullest extent permitted by
applicable law. Any invalidity or unenforceability of any other provision of
this Agreement is not intended to affect the validity or enforceability of any
other provision of this Agreement, which the parties intend to be severable and
divisible, and to remain in full force and effect to the greatest extent
permissible under applicable law.


10.       Governing Law. The laws of the Commonwealth of Puerto Rico, without
reference to conflict of law principles thereof, shall be the controlling law in
all matters relating to this Agreement.


5

--------------------------------------------------------------------------------

11.        Miscellaneous. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. This Agreement
may be modified only by a written agreement signed by CEO and duly authorized
officer of the Company.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year above written.


s/Roberto García Rodríguez
s/Luis A. Clavell Rodríguez
Roberto García Rodríguez
Luis A. Clavell Rodríguez
CEO
Chairman of the Board of Directors
 
Triple-S Management Corporation





6

--------------------------------------------------------------------------------